Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered. By way of this submission, Applicant has amended claims 1, 2, 49, 50, 57, and 58.
Claims 1-2, 17, 19, 40-41, 43-44, 49-51, 55, 57-58, 75-76 and 78-81 are pending in the application. Claims 43-44 remain withdrawn from consideration.
Claims 1-2, 17, 19, 40-41, 49-51, 55, 57-58, 75-76 and 78-81 are currently under examination before the Office.
The rejections of record can be found in the previous Office action, dated September 20, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 18, 2022 was filed after the mailing date of the first Office action on the merits on May 5, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 17, 19, 40-41, 49-51, 55, 57-58, 75-76 and 78-81 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT03387852 (Evaluation of SAR440340 and as Combination Therapy With Dupilumab in Moderate-to-Severe Asthma Participants [online] U.S. National Library of Medicine < URL https://clinicaltrials.gov/ct2/history/NCT03387852?V_1=View#StudyPageTop: > version December 22, 2017, retrieved from the internet on April 29, 2021).
Applicant's amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claims 1-2, 17, 19, 40-41, 49-51, 55, 57-58, 75-76 and 78-81 are rejected under 35 U.S.C. 103 as being unpatentable over Hoof (WO 2019/224246 A1) in view of McGregor (Am J Respir Crit Care Med. 2019 Feb 15; 199(4): 433-445) and Ardeleanu (U.S. patent 9,574,004). 
Hoof teaches a method for the treatment of asthma, comprising a combination of an antibody against IL-4R (e.g. dupilimab), and an antibody against IL-33 (page 41, lines 12-20 and page 62, lines 19-25).
Hoof further teaches that eosinophil count is useful for selecting a subject for treatment with the above combination of antibodies (see, e.g., page 8, lines 22-33). Hoof further teaches that reference counts of eosinophil in blood may higher than 300 cells per microliter (page 28, line 33 through page 29, line 18).
Hoof further teaches that the treatment may result an in improvement of symptoms (page 49, lines 20-34).
Hoof further teaches that the treatment may be administered by injection (see, e.g., page 40, lines 13-15), and also may be administered simultaneously or sequentially (page 41, lines 6-10).
However, Hoof does not teach the anti-IL-33 antibody SAR440340.
McGregor teaches that SAR440340 is an anti-IL33 antibody which may be useful in the treatment of moderate to severe asthma (page 442, table 3).
Ardeleanu teaches the administration of an anti-IL-4R antibody for the treatment of asthma, which comprises the light and heavy chains of dupilumab (claim 2). Ardeleanu also teaches doses of the antibody from 75 mg to 600 mg, administered by injection (claims 3-4). Ardeleanu also teaches that the patient has moderate-to-severe asthma that is uncontrolled with a background asthma therapy comprising an ICS, a LABA, or a combination thereof, and that treatment reduces dependency on these drugs (claim 10). Ardeleanu also teaches that the IL-4R antagonist may be administered with one or more additional therapeutic agents (col. 24, lines 21-35).
Ardeleanu also teaches the administration of an anti-IL-4R antibody for the treatment of asthma, wherein the subject has blood eosinophils greater than or equal to 300 cells per microliter (col. 3, lines 42-62).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Ardeleanu, McGregor, and Hoof to arrive at the claimed invention. As evidenced by McGregor and Hoof, the claimed antibodies and their roles in treating asthma were known. The use of these antibodies in combination was also known, as evidenced by Ardeleanu and Hoof. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods (e.g., combining two known antibodies which were both known to treat asthma) with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Applicant argues that the cited prior art would not permit a person of ordinary skill to arrive at the claimed optimized protocol, specifically, the cited art does not provide teaching to select a patient with a "blood eosinophil count of greater than or equal to about 300 cells per microliter or less than about 150 cells per microliter," as required by the present claims.
Applicant's arguments have been considered fully but are not found to be persuasive.
Hoof teaches that eosinophil count is useful for selecting a subject for treatment with the above combination of antibodies (see, e.g., page 8, lines 22-33). Hoof further teaches that reference counts of eosinophil in blood may higher than 300 cells per microliter (page 28, line 33 through page 29, line 18).
Additionally, Ardeleanu also teaches the administration of an anti-IL-4R antibody for the treatment of asthma, wherein the subject has blood eosinophils greater than or equal to 300 cells per microliter (col. 3, lines 42-62).
As evidenced above, the use of blood eosinophil counts was routinely used to assess patients for immunotherapy for asthma, including the claimed ranges. The limitation recited in the amended claims does not distinguish them over the prior art.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.
This rejection is therefore maintained.

Claims 1, 2, 17, 19, 40-41, 49-51, 55, 57-58, 75-76, and 78-81 are rejected under 35 U.S.C. 103 as being unpatentable over Orengo (U.S. Patent No. 10,815,305) in view of Hoof and Ardeleanu. This is a new grounds of rejection.
Orengo claims a method for treating an inflammatory disease or disorder of the airway or lungs of a subject in need thereof, comprising administering an interleukin-33 (IL-33) antagonist in combination with an interleukin-4 receptor (IL-4R) antagonist (claim 1). The IL-4R antagonist may be dupilumab, and the IL-33 antagonist may be REGN3500, which is the same as SAR440340 (claim 28).
However, Orengo does not teach the use of blood eosinophil count to select a patient.
Hoof teaches a method for the treatment of asthma, comprising a combination of an antibody against IL-4R (e.g. dupilimab), and an antibody against IL-33 (page 41, lines 12-20 and page 62, lines 19-25).
Hoof further teaches that eosinophil count is useful for selecting a subject for treatment with the above combination of antibodies (see, e.g., page 8, lines 22-33). Hoof further teaches that reference counts of eosinophil in blood may higher than 300 cells per microliter (page 28, line 33 through page 29, line 18).
Ardeleanu teaches the administration of an anti-IL-4R antibody for the treatment of asthma, which comprises the light and heavy chains of dupilumab (claim 2). Ardeleanu also teaches doses of the antibody from 75 mg to 600 mg, administered by injection (claims 3-4). Ardeleanu also teaches that the patient has moderate-to-severe asthma that is uncontrolled with a background asthma therapy comprising an ICS, a LABA, or a combination thereof, and that treatment reduces dependency on these drugs (claim 10). Ardeleanu also teaches that the IL-4R antagonist may be administered with one or more additional therapeutic agents (col. 24, lines 21-35).
Ardeleanu also teaches the administration of an anti-IL-4R antibody for the treatment of asthma, wherein the subject has blood eosinophils greater than or equal to 300 cells per microliter (col. 3, lines 42-62).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Orengo, Ardeleanu, and Hoof to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since all three reference teach combination immunotherapies to treat asthma. As evidenced by Hoof and Ardeleanu, the use of blood eosinophil counts was routinely used to assess patients for immunotherapy for asthma, including the claimed ranges. All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods (e.g., combining two known antibodies which were both known to treat asthma) with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Applicant is invited to file a declaration or affidavit under 37 CRF 1.130(b) in order to assist in obviating this rejection. See MPEP 717.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 17, 19, 40-41, 49-51, 55, 57-58, 75-76, and 78-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,815,305 in view of Hoof and Ardeleanu.
The ‘305 patent claims a method for treating an inflammatory disease or disorder of the airway or lungs of a subject in need thereof, comprising administering an interleukin-33 (IL-33) antagonist in combination with an interleukin-4 receptor (IL-4R) antagonist (claim 1). The IL-4R antagonist may be dupilumab, and the IL-33 antagonist may be REGN3500, which is the same as SAR440340 (claim 28).
However, the '305 patent does not teach the use of blood eosinophil count to select a patient.
Hoof teaches a method for the treatment of asthma, comprising a combination of an antibody against IL-4R (e.g. dupilimab), and an antibody against IL-33 (page 41, lines 12-20 and page 62, lines 19-25).
Hoof further teaches that eosinophil count is useful for selecting a subject for treatment with the above combination of antibodies (see, e.g., page 8, lines 22-33). Hoof further teaches that reference counts of eosinophil in blood may higher than 300 cells per microliter (page 28, line 33 through page 29, line 18).
Ardeleanu teaches the administration of an anti-IL-4R antibody for the treatment of asthma, which comprises the light and heavy chains of dupilumab (claim 2). Ardeleanu also teaches doses of the antibody from 75 mg to 600 mg, administered by injection (claims 3-4). Ardeleanu also teaches that the patient has moderate-to-severe asthma that is uncontrolled with a background asthma therapy comprising an ICS, a LABA, or a combination thereof, and that treatment reduces dependency on these drugs (claim 10). Ardeleanu also teaches that the IL-4R antagonist may be administered with one or more additional therapeutic agents (col. 24, lines 21-35).
Ardeleanu also teaches the administration of an anti-IL-4R antibody for the treatment of asthma, wherein the subject has blood eosinophils greater than or equal to 300 cells per microliter (col. 3, lines 42-62).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the '305 patent, Ardeleanu, and Hoof to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since all three reference teach combination immunotherapies to treat asthma. As evidenced by Hoof and Ardeleanu, the use of blood eosinophil counts was routinely used to assess patients for immunotherapy for asthma, including the claimed ranges. This limitation recited in the amended claims does not distinguish them over the '305 patent.
This rejection is therefore maintained.

Claims 1, 2, 17, 19, 40-41, 49-51, 55, 57-58, 75-76, and 78-81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14, 16, 18, 24, 26, 73-79, 82-86 of copending Application No. 16/599,709 in view of Hoof and Ardeleanu.
The ‘709 application claims a method for treating asthma, comprising administering an IL-33 antagonist and an IL-4R antagonist (claim 13), wherein the IL-33 antagonist comprises an antibody identical to the claimed anti-IL-33 antibody of the instant application (claim 83), and the IL-4R antagonist comprises the antibody dupilumab (claim 75 and 86). The ‘709 application also claims that the asthma may be a high-eosinophilic subset of eosinophilic asthma (claim 76).
However, the '305 patent does not teach the use of blood eosinophil count to select a patient.
Hoof teaches a method for the treatment of asthma, comprising a combination of an antibody against IL-4R (e.g. dupilimab), and an antibody against IL-33 (page 41, lines 12-20 and page 62, lines 19-25).
Hoof further teaches that eosinophil count is useful for selecting a subject for treatment with the above combination of antibodies (see, e.g., page 8, lines 22-33). Hoof further teaches that reference counts of eosinophil in blood may higher than 300 cells per microliter (page 28, line 33 through page 29, line 18).
Ardeleanu teaches the administration of an anti-IL-4R antibody for the treatment of asthma, which comprises the light and heavy chains of dupilumab (claim 2). Ardeleanu also teaches doses of the antibody from 75 mg to 600 mg, administered by injection (claims 3-4). Ardeleanu also teaches that the patient has moderate-to-severe asthma that is uncontrolled with a background asthma therapy comprising an ICS, a LABA, or a combination thereof, and that treatment reduces dependency on these drugs (claim 10). Ardeleanu also teaches that the IL-4R antagonist may be administered with one or more additional therapeutic agents (col. 24, lines 21-35).
Ardeleanu also teaches the administration of an anti-IL-4R antibody for the treatment of asthma, wherein the subject has blood eosinophils greater than or equal to 300 cells per microliter (col. 3, lines 42-62).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the '709 application, Ardeleanu, and Hoof to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since all three reference teach combination immunotherapies to treat asthma. As evidenced by Hoof and Ardeleanu, the use of blood eosinophil counts was routinely used to assess patients for immunotherapy for asthma, including the claimed ranges. This limitation recited in the amended claims does not distinguish them over the '709 application.
This rejection is therefore maintained.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wenzel (N Engl J Med. 2013 Jun 27;368(26):2455-66, cited in IDS) teaches the use of dupilumab to treat asthma in patients with elevated blood eosinophil count (>300 cells per microliter) (page 2456, right column, third and fourth paragraphs).

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644